      Case 3:20-cv-03678-MCR-EMT Document 37 Filed 05/07/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA and
STATE OF FLORIDA
ex rel. ROBERT V. SMITH,

       Plaintiffs,                                           Case No. 3:20cv3678-MCR-EMT

v.

JAY A. ODOM and OKALOOSA COUNTY
BOARD OF COUNTY COMMISSIONERS,

      Defendants.
______________________________________/

                                 APPEARANCE OF COUNSEL

To:    The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this Court, and I appear in this case

as counsel for the State of Florida.

DATE: May 7, 2021

                                                      STATE OF FLORIDA
                                                      Ashley Moody
                                                      Attorney General

                                                      /s/ Christopher A. Knight
                                                      Christopher A. Knight (FBN # 1022342)
                                                      Assistant Attorney General
                                                      Christopher.Knight@myfloridalegal.com

                                                      Department of Legal Affairs
                                                      PL-01, The Capitol
                                                      Tallahassee, Florida 32399-1050
                                                      Telephone: (850) 414-3300
                                                      Counsel for State of Florida
